Citation Nr: 9924704	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO on December 10, 1993.  A 
transcript of that hearing has been associated with the 
record on appeal.

The Board remanded this case in October 1995.  The requested 
development was accomplished, to the extent possible, and the 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service department clinical/treatment reports reflect 
treatment for complaints of anxiety and depression.  He was 
diagnosed with anxiety reaction and questionable depression 
and was treated with anti-psychotropic medications during 
service.

2.  Private medical records dated in the post service period 
reflect that the appellant was treated and diagnosed with 
anxiety in 1974, and VA outpatient records dated in the 1990s 
reflect a long history of depression.

3.  A private psychiatrist examined the appellant in January 
1992 and concluded based on his reported medical history, 
which was corroborated by the service medical records, that 
his psychiatric problems began in service.  However, a board 
of three VA psychiatrists who examined the appellant in 
January 1997 concluded that his major depression was not 
related to his anxiety complaints treated in service.
4.  There is an approximate balance of evidence for and 
against the appellant's claim regarding the incurrence of an 
acquired psychiatric disorder during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, presently diagnosed as 
major depression, was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(b), (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that it finds this claim to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  For veterans who served on active duty for 90 
days or more during a war period or after December 31, 1946, 
service connection may also be granted for certain enumerated 
chronic diseases on a presumptive basis, including psychoses, 
if manifestations related thereto are shown to be present to 
a degree of 10 percent or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Alternatively, with respect to any 
disease, service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings and contentions of 
record, the Board concludes that the evidence supports a 
grant of service connection an acquired psychiatric disorder, 
presently diagnosed as major depression.  In this case, there 
is sufficient proof that the appellant's psychiatric disorder 
had its onset during his military service.

The appellant served on active duty from December 1965 to 
December 1967.  Clinical records from the appellant's service 
indicated that he reported a history of nervousness and 
excessive worrying at the time of his induction physical 
examination, although no pertinent abnormalities were noted 
in connection with that examination.

However, during service, the appellant was treated on three 
different occasions, in December 1966, February 1967 and 
October 1967, for nervous disorder-type complaints.  In 
December 1966, he was seen for complaints of hyperventilation 
and pain above the sternum.  A physical examination was 
negative, but an impression of anxiety was noted.  He was 
prescribed Librium for his condition at that time.  In 
February 1967, he was diagnosed with an anxiety reaction and 
given 50 milligrams of Thorazine for his complaints of 
difficulty breathing and dizziness.  In October 1967, he was 
diagnosed with questionable depression after reporting 
general malaise, mild anorexia (ten pound weight loss), and 
poor sleep for the last three to four weeks.  The last two 
treatments corresponded to his tour of duty in Vietnam for 
which he testified on appeal was a very difficult time for 
him due to being in a stressful environment.

Although it is not corroborated by his service medical 
records, the appellant testified on appeal that he carried a 
plastic bag while in Vietnam so that he could calm himself 
down by breathing into the bag when he felt some anxiety.  
The appellant's discharge physical examination conducted in 
November 1967 was negative for any reported complaints or 
clinical abnormalities relative to a psychiatric disorder.

Following service, the record reflects that the appellant was 
treated in 1974 for anxiety neurosis.  In addition, a VA 
medical examination conducted in 1981 noted that he had mild 
anxiety.  In January 1992, a private psychiatrist, Dr. C. A. 
Reyes Laborde, M.D., evaluated the appellant and concluded 
that he had schizoaffective disorder.  Based on the 
appellant's reported medical history, Dr. Reyes Laborde 
stated that his psychiatric problems began during his 
military service, specifically, during his Vietnam tour of 
duty (the appellant reported that he had a variety of 
psychiatric symptoms, paranoia, flashbacks, insomnia, 
fearfulness, anxiety and hyperalertness, during his Vietnam 
service and he reported to the psychiatrist that he was 
prescribed Thorazine at that time).

Additional and more recent VA medical records disclosed that 
the appellant has been treated on various occasions in the 
1990s for major depression, and that diagnosis was confirmed 
by a board of three VA psychiatrists who examined the 
appellant as recently as January 1997.  The Board notes that 
an outpatient report included in these records dated in July 
1991 recounted the appellant's reported history of being 
depressed for "many years."

The aforementioned VA examination by a board of three VA 
psychiatrists conducted in January 1997 included their 
opinion that the etiology of the appellant's major depression 
could be traced to his physical problems, and that his 
condition was not secondary to the condition identified as 
anxiety in his service medical records.
The record does not document a chronic psychiatric disability 
in service, as denoted by the negative findings of such on 
the separation examination.  Nor is there evidence of 
continuity of treatment of related symptomatology in the 
years immediately after service (1970-73), as denoted by 
available post-service medical records.  Moreover, although 
the medical opinions obtained in connection with the 1997 VA 
examination were less than precise in terms of a detailed 
response to the specific questions for same posed by the 
Board's remand instructions of October 1995, the etiology of 
the appellant's major depression was related to his physical 
problems and not his anxiety complaints treated in service.

However, the Board finds that the anxiety/depression 
complaints treated on multiple occasions in service, which 
have evidently remained chronic after service since at least 
1974 as shown by the available medical evidence, supports a 
finding that the appellant still has a chronic acquired 
psychiatric disorder, which has been currently diagnosed as 
major depression, that can be reasonably traced to the 
problems he had in service.  Dr. Reyes Laborde shared this 
view when he examined the appellant in 1992, and in view 
thereof, it cannot be said that the medical history noted at 
the time of this psychiatrist's examination was based on an 
inaccurate evidentiary record.  Cf. Swann v. Brown, 5 Vet. 
App. 229 (1993) (medical opinion based solely or in large 
measure on a veteran's reported medical history will not be 
probative to disposition of claim if the objective evidence 
does not corroborate the reported medical history or if a 
preponderance of the evidence is otherwise against the 
claim).  As such, the medical opinion of Dr. Reyes Laborde is 
accorded significant weight in support of the appellant's 
claim.

In view of the above, the Board concludes that the service 
medical records, which indicated a number of visits to the 
dispensary due to anxiety-type complaints, and the current 
medical diagnosis of a major depression based on a long 
history of the same complaints he had in service, provide a 
reasonable basis to place the relevant evidence in equipoise, 
supporting a grant of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
presently diagnosed as major depression, is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

